Citation Nr: 1106300	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-21 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a right ankle 
disability.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Appellant had active service from January 1997 to June 1997 
and from May 2003 to April 2004 as a member of the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 



REMAND

In her response to the Supplemental Statement of the Case, 
submitted in June 2009, the Veteran indicated that she wanted a 
hearing before the Board at the regional office.  

To ensure procedural due process, this case is REMANDED for the 
following action:
Schedule the Appellant for a hearing 
before the Board at the VA Regional Office 
in Phoenix, Arizona.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
